                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


BENCHMARK ELECTRICAL SOLUTIONS, INC.,

              Plaintiff,
v.                                                               CV No. 18-436 MV/CG

DANCAR ENERGY CONSTRUCTION LLC,
and NATIONAL SPECIALTY INSURANCE COMPANY,

              Defendants.


 STIPULATED ORDER ON PLAINTIFF’S MOTION TO COMPEL INTERROGATORY
         ANSWERS AND PRODUCTION BY DEFENDANT NATIONAL
                 SPECIALTY INSURANCE COMPANY

       THIS MATTER is before the Court on stipulation of Plaintiff and Defendant

National Specialty Insurance Company (“NSIC”) to address Plaintiff’s Motion to Compel

Interrogatory Answers and Production by Defendant National Specialty Insurance

Company (“Motion to Compel”), (Doc. 82), filed December 16, 2019. The Court, noting

the parties’ concurrence in entry of this Order as evidenced by counsel’s signatures,

and being otherwise advised in the premises, FINDS:

       1.     Plaintiff shall withdraw its Motion to Compel, (Doc. 82), on the conditions

set forth below.

       2.     Defendant NSIC shall submit a verification of Answers to Interrogatories

signed by a representative of Defendant NSIC with the supplemental responses

described below.

       3.     Defendant NSIC has agreed to supplement its responses to

Interrogatories Nos. 3 through 10 inclusive of Plaintiff’s First Set of Interrogatories to

Defendant NSIC, and its responses to Plaintiff’s First Set of Requests for Production
with a similar level of detail as the Court ordered with respect to Defendant DanCar

Energy Construction, LLC, in its Order Granting In Part Plaintiff’s Motion To Compel

(Doc. 84), no later than January 3, 2020.

       4.    Remaining issues, if any, with respect to sufficiency of Defendant NSIC’s

responses may be addressed by Plaintiff filing a notice of any unresolved discovery

issues on or before the current deadline for motions relating to discovery, January 31,

2020, and the deadline under LR-Civ. 26.6 for filing such a motion shall be extended to

that date.

       IT IS THEREFORE ORDERED that the stipulation of Plaintiff and Defendant NSIC

as set forth in Findings 1 through 4 above is approved.

       IT IS FURTHER ORDERED that the Motion Hearing set for January 15, 2020, at

10:00 a.m. in Las Cruces, New Mexico, is hereby VACATED.

       IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE


Submitted and approved:

GRAMMER LAW OFFICES, P.C.

By:           /s/ David A. Grammer III
David A. Grammer III
2730 San Pedro Drive NE – Suite D
Albuquerque, NM 87110
Tel: (505) 883-9880
Fax: (505) 255-4121
david@grammerlawoffices.com
ATTORNEY FOR PLAINTIFF




                                            2
CLARK HILL STRASBURGER

By:     /s/ Toni Scott Reed (approved by email 12-27-2019)
Michael Keeley
Toni Scott Reed (Admitted Pro Hac Vice)
Christopher R. Ward (Admitted Pro Hac)
901 Main Street, Suite 6000
Dallas, TX 75202
Tel. (214) 651-4345
 toni.reed@clarkhillstrasburger.com
 michael.keeley@clarkhillstrasburger.com
 christopher.ward@clarkhillstrasburger.com
ATTORNEY FOR DEFENDANT NATIONAL
SPECIALTY INSURANCE COMPANY

Copy to:

LERNER & ROWE
David N. Hernandez
100 Sun Avenue N.E., Suite 646
Albuquerque, NM 87109
Tel. (505) 228-5912
Email: dhernandez@lernerandrowe.com

ATTORNEY FOR DEFENDANT NATIONAL
SPECIALTY INSURANCE COMPANY

Copy to:


PARK & ASSOCIATES, LLC
Lawrence Marcus, Esq.
3840 Masthead St. NE
Albuquerque, NM 87109
Tel. (505) 246-2805
Email: lmarcus@parklawnm.com
ATTORNEY FOR DANCAR ENERGY CONSTRUCTION LLC




                                          3
